DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4/ 6/ 8-10/ 34/ 40/ 43/ 46-47/ 57-60/ 82-84 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a tab portion extending beyond a periphery of the magnet, a pivot portion of the baseplate engaging a corresponding portion of the core housing to form a hinge joint, the baseplate and the magnet selectively pivoting about a pivot axis of the hinge joint relative to the core housing; an annular body disposed about the core housing, the annular body being rotatable about a rotational axis relative to the core housing, the annular body defining an aperture, and the annular body including a camming rib that extends inwardly into the aperture; wherein the camming rib applies a camming force to the tab portion of the baseplate upon rotation of the annular body relative to the core housing, the camming force urging the magnet and the baseplate to pivot about the pivot axis [claim 1] … the interstitial portions of the magnetic sheet having a second magnetic polarity that is opposite the first magnetic polarity; a baseplate fixed to the magnet, the baseplate including a tab portion extending beyond a periphery of the magnet; an annular body defining an aperture, the annular body being disposed about the magnet such that the magnet is located inside the aperture, the annular body being rotatable about a rotational axis relative to the magnet, and the annular body including a camming rib that extends inwardly into the aperture; a core housing defining a pocket that receives the magnet, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837